UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q þ Quarterly Report pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 FOR THE QUARTERLY PERIOD ENDED SEPTEMBER 30, 2010 OR ¨ Transition Report pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the transition period from to . Commission file number 1-7627 FRONTIER OIL CORPORATION (Exact name of registrant as specified in its charter) Wyoming 74-1895085 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification No.) 10000 Memorial Drive, Suite 600 77024-3411 Houston, Texas (Zip Code) (Address of principal executive offices) Registrant’s telephone number, including area code: (713) 688-9600 Former name, former address and former fiscal year, if changed since last report. Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YesþNo ¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YesþNo ¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one) Large accelerated filerþ Accelerated filer ¨ Non-accelerated filer¨ (Do not check if a smaller reporting company) Smaller reporting company ¨ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes¨Noþ Registrant’s number of common shares outstanding as of November 1, 2010:105,720,064 FRONTIER OIL CORPORATION QUARTERLY REPORT ON FORM 10-Q FOR THE QUARTER ENDED SEPTEMBER 30, 2010 INDEX Part I - Financial Information Item 1.Financial Statements Item 2.Management’s Discussion and Analysis of Financial Condition and Results of Operations Item 3.Quantitative and Qualitative Disclosures About Market Risk Item 4.Controls and Procedures Part II - Other Information FORWARD-LOOKING STATEMENTS This Form 10-Q contains “forward-looking statements” as defined by the Securities and Exchange Commission (“SEC”).Such statements are those concerning contemplated transactions and strategic plans, expectations and objectives for future operations.These include, without limitation: · statements, other than statements of historical fact, that address activities, events or developments that we expect, believe or anticipate will or may occur in the future; · statements relating to future financial performance, future capital sources and other matters; and · any other statements preceded by, followed by or that include the words “anticipates,” “believes,” “expects,” “plans,” “intends,” “estimates,” “projects,” “could,” “should,” “may,” or similar expressions. Although we believe that our plans, intentions and expectations reflected in or suggested by the forward-looking statements we make in this Form 10-Q are reasonable, we can give no assurance that such plans, intentions or expectations will be achieved.These statements are based on assumptions made by us based on our experience and perception of historical trends, current conditions, expected future developments and other factors that we believe are appropriate in the circumstances.Such statements are subject to a number of risks and uncertainties, many of which are beyond our control.You are cautioned that any such statements are not guarantees of future performance and that actual results or developments may differ materially from those projected in the forward-looking statements. All forward-looking statements contained in this Form 10-Q only speak as of the date of this document.We undertake no obligation to update or revise publicly any revisions to any such forward-looking statements that may be made to reflect events or circumstances after the date of this Form 10-Q, or to reflect the occurrence of unanticipated events. PART I - FINANCIAL INFORMATION ITEM 1.FINANCIAL STATEMENTS FRONTIER OIL CORPORATION AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS AND COMPREHENSIVE INCOME (LOSS) (Unaudited, in thousands except per share data) Nine Months Ended September 30, Three Months Ended September 30, 2009 As Adjusted (Note 2) 2009 As Adjusted (Note 2) Revenues: Refined products $ Other ) Total revenues Costs and expenses: Raw material, freight and other costs Refinery operating expenses, excluding depreciation Selling and general expenses, excluding depreciation Depreciation, amortization and accretion Gain on sales of assets (1 ) - - - Total costs and expenses Operating income (loss) ) Interest expense and other financing costs Interest and investment income ) Income (loss) before income taxes ) ) Provision (benefit) for income taxes ) ) ) Net income (loss) $ $ ) $ $ ) Comprehensive income (loss) $ $ ) $ $ ) Basic earnings (loss) per share of common stock $ $ ) $ $ ) Diluted earnings (loss) per share of common stock $ $ ) $ $ ) The accompanying notes are an integral part of these condensed consolidated financial statements. FRONTIER OIL CORPORATION AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS (Unaudited, in thousands except share data) September 30, 2010 and December 31, 2009 ASSETS Current assets: Cash, including cash equivalents of $413,048 and $424,323 at 2010 and 2009, respectively $ $ Trade receivables, net of allowance of $1,000 at 2010 and 2009 Income taxes receivable Other receivables, net Inventory of crude oil, products and other Deferred income tax assets - current Other current assets Total current assets Property, plant and equipment, net Deferred turnaround and catalyst costs, net Deferred financing costs, net of accumulated amortization of $5,009 and $3,893 at 2010 and 2009, respectively Intangible assets, net of accumulated amortization of $705 and $614 at 2010 and 2009, respectively Deferred state income tax assets - noncurrent Other assets Total assets $ $ LIABILITIES AND SHAREHOLDERS' EQUITY Current liabilities: Accounts payable $ $ Accrued liabilities and other Total current liabilities Long-term debt Contingent income tax liabilities Post-retirement employee liabilities Long-term capital lease obligation Other long-term liabilities Deferred federal income tax liabilities Commitments and contingencies Shareholders' equity: Preferred stock, $100 par value, 500,000 shares authorized, no shares issued - - Common stock, no par value, 180,000,000 shares authorized, 131,850,356 shares issued at both period ends Paid-in capital Retained earnings Accumulated other comprehensive loss ) ) Treasury stock, at cost, 26,130,292 and 27,165,400 shares at 2010 and 2009, respectively ) ) Total shareholders' equity Total liabilities and shareholders' equity $ $ The accompanying notes are an integral part of these condensed consolidated financial statements. FRONTIER OIL CORPORATION AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited, in thousands) For the nine months ended September 30, 2009 As Adjusted (Note 2) Cash flows from operating activities: Net income (loss) $ $ ) Adjustments to reconcile net income (loss) to net cash from operating activities: Depreciation, amortization and accretion, including amortization of deferred turnaround costs Deferred income tax provision Stock-based compensation expense Excess income tax benefits of stock-based compensation ) ) Amortization of debt issuance costs Senior Notes discount amortization Allowance for investment loss and bad debts ) Gain on sales of assets (1 ) - (Decrease) increase in other long-term liabilities ) Changes in deferred turnaround costs, deferred catalyst costs and other ) ) Changes in working capital from operations ) Net cash provided by operating activities Cash flows from investing activities: Additions to property, plant and equipment ) ) Proceeds from sales of assets 1 - Net cash used in investing activities ) ) Cash flows from financing activities: Purchase of treasury stock ) ) Proceeds from issuance of common stock - 70 Dividends paid ) ) Excess income tax benefits of stock-based compensation Other ) ) Net cash used in financing activities ) ) (Decrease) increase in cash and cash equivalents ) Cash and cash equivalents, beginning of period Cash and cash equivalents, end of period $ $ Supplemental Disclosure of Cash Flow Information: Cash paid during the period for interest, excluding capitalized interest $ $ Cash paid during the period for income taxes Cash refunds of income taxes Noncash investing activities - accrued capital expenditures, end of period The accompanying notes are an integral part of these condensed consolidated financial statements. FRONTIER OIL CORPORATION AND SUBSIDIARIES NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) 1.Financial Statement Presentation The interim condensed consolidated financial statements include the accounts of Frontier Oil Corporation (“FOC”), a Wyoming corporation, and its wholly-owned subsidiaries, collectively referred to as “Frontier” or “the Company.”The Company is an energy company engaged in crude oil refining and wholesale marketing of refined petroleum products (the “refining operations”). The Company operates refineries (“the Refineries”) in Cheyenne, Wyoming and El Dorado, Kansas.The Company owns Ethanol Management Company (“EMC”), a products terminal and blending facility located near Denver, Colorado.The Company also owns a refined products pipeline which runs from Cheyenne, Wyoming to Sidney, Nebraska and the associated refined products terminal and truck rack at Sidney, Nebraska.The Company utilizes the equity method of accounting for investments in entities in which it has the ability to exercise significant influence.Entities in which the Company has the ability to exercise control are consolidated.All of the operations of the Company are in the United States, with its marketing efforts focused in the Rocky Mountain and Plains States regions of the United States.The Rocky Mountain region includes the states of Colorado, Wyoming, western Nebraska, Montana and Utah, and the Plains States include the states of Kansas, Oklahoma, eastern Nebraska, Iowa, Missouri, North Dakota and South Dakota.The Company purchases crude oil to be refined and markets the refined petroleum products produced, including various grades of gasoline, diesel fuel, jet fuel, asphalt, chemicals and petroleum coke.The operations of refining and marketing of petroleum products are considered part of one reporting segment. These financial statements have been prepared by the Company without audit, pursuant to the rules and regulations of the Securities and Exchange Commission (“SEC”) and include all adjustments (comprised of only normal recurring adjustments) which are, in the opinion of management, necessary for a fair presentation.Certain information and footnote disclosures normally included in financial statements prepared in accordance with accounting principles generally accepted in the United States (“GAAP”) have been condensed or omitted pursuant to such rules and regulations.The Company believes that the disclosures contained herein are adequate to make the information presented not misleading.The condensed consolidated financial statements included herein should be read in conjunction with the financial statements and the notes thereto included in the Company’s annual report on Form 10-K for the year ended December 31, 2009.These interim financial statements are not indicative of annual results. The preparation of financial statements in conformity with GAAP requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosures of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenues and expenses during the reporting period.Actual results could differ from those estimates. Subsequent Events The Company has evaluated subsequent events through the date the financial statements were issued. Earnings per share The Company computes basic earnings or loss per share (“EPS”) by dividing net income or loss by the weighted average number of common shares outstanding during the period.No adjustments to income are used in the calculation of basic EPS.Diluted EPS includes the effects of potentially dilutive shares, principally common stock options and unvested restricted stock and performance stock units outstanding during the period.The basic and diluted average shares outstanding were as follows: Nine Months Ended September 30, Three Months Ended September 30, Basic Diluted For the nine and three months ended September 30, 2010 and 2009, 434,793 outstanding stock options that could potentially dilute EPS in future years were not included in the computation of diluted EPS as they were anti-dilutive. Correspondingly, during the nine and three months ended September 30, 2009, there were 1.2 million and 1.6 million, respectively, outstanding restricted stock and stock unit awards not included in the computation of diluted EPS due to the Company’s net loss in both periods. The Company’s Board of Directors declared a quarterly cash dividend of $0.06 per share of common stock in November 2009, which was paid in January 2010.As of September 30, 2010, the Company had $133.7 million and $309.4 million available to pay dividends under the restricted payments basket of its 6.625% Senior Notes and 8.5% Senior Notes, respectively (collectively, the “Senior Notes”) covenants; however, the Company is currently unable to pay dividends because of the inability to satisfy the incurrence of additional indebtedness test in the covenants of the Senior Notes. Foreign currency transactions The Company has receivables and payables denominated in Canadian dollars from certain crude oil purchases and related taxes on such purchases.These amounts are accounted for in accordance with GAAP on the Condensed Consolidated Balance Sheet by translating the balances at the applicable exchange rates until they are settled.The corresponding gain or loss is recognized in the Condensed Consolidated Statements of Operations and Comprehensive Income (Loss).For the nine and three months ended September 30, 2010, the Company recognized a loss in “Other Revenues” of $66,000 and $203,000, respectively, due to the translation of its foreign denominated assets and liabilities.For the nine and three months ended September 30, 2009, the Company recognized a loss of $1.2 million and $313,000, respectively. Related Party Transactions During the first quarter of 2010, the Company made a relocation-related loan to an officer of one of its subsidiaries in the amount of $120,000 with a maximum term of one year.The Company accounted for this balance in “Other Receivables” on the Condensed Consolidated Balance Sheets as of September 30, 2010. New accounting pronouncements In December 2009, the FASB issued Accounting Standards Update (“ASU”) 2009-17 which amended guidance to ASC 810 “Consolidations,” specifically, the consolidation guidance that applies to variable interest entities (“VIEs”).This statement amends current consolidation guidance to require companies to perform an analysis to determine whether a company’s variable interest or interests give it a controlling financial interest in a VIE and assess whether the company has implicit financial responsibility to ensure that the VIE operates as designed when determining if it has the power to direct the activities of the VIE that most significantly impact the entity’s economic performance.This statement also amends current guidance to require companies to perform ongoing reassessments of whether the company is the primary beneficiary of a VIE.This statement amends certain guidance for determining whether an entity is a VIE, and the application of this revised guidance may change a company’s assessment of its VIEs.The statement is effective as of the beginning of the first fiscal year that begins after November 15, 2009.The adoption of ASU 2009-17, in the first quarter of 2010, did not have a material impact on the Company’s financial statements and disclosures. In June 2009, the FASB issued ASU 2009-16, additional guidance to ASC 860, “Transfers and Servicing” to improve financial reporting by eliminating the exceptions for qualifying special-purpose entities from the consolidating guidance and eliminating the exception that permitted sale accounting for certain mortgage securitizations when a transferor has not surrendered control over the transferred financial assets.The statement also improves the comparability and consistency in accounting for transferred financial assets and enhances the information provided to financial statement users to provide greater transparency about transfers of financial assets and a transferor’s continuing involvement with transferred financial assets.Under the new guidance, many types of transferred financial assets that would have been derecognized previously are no longer eligible for derecognition.This new guidance enhances disclosures about the risks that a transferor continues to be exposed to because of its continuing involvement in transferred financial assets.The statement is effective for financial asset transfers occurring after the beginning of an entity’s first fiscal year that begins after November 15, 2009.The adoption of this ASU did not have a material impact on the Company’s financial statements and disclosures. In January 2010, the FASB issued ASU 2010-06, which amended ASC 820, “Fair Value Measurements and Disclosures.”New disclosures included in this ASU require the Company to disclose separately the amounts of significant transfers in and out of Level 1 and Level 2 fair value measurements and the related reasoning for the transfer.Also included in the new disclosure requirements is the separate presentation of purchases, sales, issuances and settlements on a gross basis in the reconciliation for significant unobservable inputs, or Level 3 inputs.Further, this ASU clarifies existing fair value disclosures about the level of disaggregation and about inputs and valuation techniques used to measure fair value for either Level 2 or Level 3 measurements.Finally, this ASU amends guidance on employers’ disclosures about postretirement benefit plan assets under ASC 715 to change terminology from major categories of assets to classes of assets on how to determine appropriate classes to present fair value disclosures.The new disclosures and clarifications of existing disclosures are effective for interim and annual reporting periods beginning after December 15, 2009, except for the disclosures about purchases, sales, issuances and settlements in the rollforward of activity in Level 3 fair value measurements.These Level 3 specific disclosures are effective for fiscal years beginning after December 15, 2010 and for interim periods within those fiscal years.The adoption of the disclosures required for the Company during the first quarter of 2010 did not have a material impact on the Company’s financial statement disclosures.The Company is evaluating the impact of the additional disclosures required for its 2011 filings relating to the Level 3 requirements. In February 2010, the FASB issued ASU 2010-09, which amends ASC 855, “Subsequent Events” to address certain implementation issues related to the application of disclosure requirements under ASC 855.This ASU requires filers to “evaluate subsequent events through the date the financial statements are issued.”However, this ASU exempts filers from disclosing the date through which subsequent events have been evaluated, thus alleviating potential conflicts between ASC 850-10 and the SEC’s requirements.This ASU is effective immediately for financial statements that are issued, available to be issued or revised.As such, this revised guidance was effective for the Company in the first quarter 2010.The adoption of this guidance did not have a material impact on the Company’s financial statement disclosures. In July 2010, the FASB issued ASU 2010-20, which amends ASC 310, “Receivables” to provide greater transparency about an entity’s allowance for credit losses and the credit quality of its financing receivables.This ASU will require an entity to disclose (1) the inherent credit risk in its financing receivables, (2) how the credit risk is analyzed and assessed in calculating the allowance for credit losses and (3) the changes and reasons for those changes in the allowance for credit losses.The scope of this ASU applies to all of the Company’s financing receivables, excluding its short-term trade accounts receivables.This ASU is effective for interim and annual reporting periods ending on or after December 31, 2010.The Company does not expect a material impact in its 2010 annual report from the adoption of this ASU. 2.Change in Accounting Principle – Inventory During the fourth quarter of 2009, the Company changed its inventory valuation method for crude oil, unfinished products and finished products to the last-in, first-out (LIFO) method from the first-in, first-out (FIFO) method.All of the Company’s other inventories will continue to be valued at the lower of average cost or market.The Company believes the change to the LIFO method is preferable because it will improve matching of current costs with revenues and improve comparability with its industry peers.The Company has retrospectively adjusted the previously reported condensed consolidated financial statements for the change for the comparative periods ended September 30, 2009.The following condensed consolidated financial statement line items for the nine and three months ended September 30, 2009 were affected by the change in accounting principle. Nine months ended Three months ended September 30, 2009 September 30, 2009 As Originally Reported As Adjusted Change As Originally Reported As Adjusted Change (in thousands - except per share data) Condensed Consolidated Statements of Operations and Comprehensive Income: Raw material, freight and other costs $ ) Operating income (loss) Income (loss) before income taxes ) Provision (benefit) for income taxes ) Net income (loss) $ $ ) $ ) $ ) $ ) $ Comprehensive income (loss) $ $ ) $ ) $ ) $ ) $ Basic earnings (loss) per share $ $ ) $ ) $ ) $ ) $ Diluted earnings (loss) per share $ $ ) $ ) $ ) $ ) $ Condensed Consolidated Statements of Cash Flows: ` Net income (loss) $ $ ) $ ) Adjustments to reconcile net income to net cash from operating activities: Deferred income tax provision Changes in components of working capital from operations ) Net cash provided by operating activities $ $ $
